881 A.2d 1262 (2005)
Ralph W. VIGUERS as Personal Representative of the Estate of Aurelia P. Viguers, Appellant
v.
PHILIP MORRIS USA, INC., Appellee.
Supreme Court of Pennsylvania.
September 28, 2005.
Sherri Lynn Eyer, Marc Philip Weingarten, Philadelphia, for Ralph W. Viguers, appellant.
Joseph Kevin Hetrick, Vernon L. Francis, Philip Neil Yannella, Robert C. Heim, Philadelphia, for Philip Morris USA, Inc., appellee.
Christopher S. D'Angelo, Philadelphia, for Product Liability Advisory Council, Inc., appellee amicus curiae.
Before: CAPPY, C.J., CASTILLE, NIGRO, NEWMAN, SAYLOR, EAKIN and BAER, JJ.

ORDER
PER CURIAM:
AND NOW, this 28th day of September, 2005, the order of the Superior Court is AFFIRMED.